Citation Nr: 0619427	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-07 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for calcaneal spur, 
claimed as a left ankle disorder.

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's claim seeking 
entitlement to service connection for left and right ankle 
disorders.  In June 2004, the veteran testified at a hearing 
before a Decision Review Officer (DRO); a copy of the 
transcript is associated with the record.  

It appears that the veteran is raising a claim for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002) in his August 2002 claim and September 2002 
statement.  This issue has not been developed for appellate 
review and, accordingly, is referred to the San Juan RO for 
appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran's current left ankle disorder is related to service.

2.  There is no competent medical evidence showing the 
veteran has a right ankle disorder that is related to 
service.




CONCLUSIONS OF LAW

1.  Current left ankle disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2005).

2.  Claimed right ankle disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a September 2002 letter, issued prior to 
the April 2003 rating decision currently on appeal, satisfied 
notice requirements for elements (1), (2) and (3) above, but 
it is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim prior the initial RO decision.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence for his service connection claim for 
left and right ankle disorders, for the following reasons.  
The September 2002 letter informed the appellant what 
additional information or evidence was needed to support his 
claim, and asked him to notify the RO if there was any other 
evidence or information that he thought would support his 
claim so that the RO could attempt to obtain it for him.  In 
addition, the letter informed the appellant that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection was granted on appeal.  However, in light 
of the Board's determination that the criteria for service 
connection for left and right ankle disorders has not been 
met, no effective date or disability rating will be assigned, 
so there can be no possibility of any prejudice to the 
claimant under the holding in Dingess/Hartman.  The appellant 
has not alleged any prejudice with respect to the timing of 
the notification, nor has any been shown.

Service medical records, VA medical records and examination 
reports, non-VA medical records, and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The veteran has 
also been provided the opportunity to present testimony 
before a DRO, and a transcript of the hearing testimony is of 
record.  The Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).

Analysis

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may be 
established under the provisions of 38 C.F.R. § 3.303(b) when 
the evidence, regardless of its date, shows that an appellant 
had a chronic condition in service or during the applicable 
presumptive period.  Service connection also may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

The veteran contends that he has had pain and swelling in 
both ankles since service, and that he has left and right 
ankle disorders that should be service connected.  The Board 
has carefully reviewed the medical evidence in the claims 
file, and it shows that the veteran's current left ankle 
disorder is not related to service and that there is no 
evidence of any current right ankle disorder.    

Service medical records reflect that in late October 1973, 
the veteran was treated for a right ankle sprain with pain 
but no edema, and full active and passive movement of the 
ankle.  The veteran testified at his DRO hearing that his 
right ankle was placed in a cast for approximately three 
weeks.  During this time, he was also treated for swelling 
and pain in his left ankle.  November 1973 X-rays of his left 
ankle reflected that there was bruising to the medial 
malleolus but no significant abnormalities.  In May 1974, the 
veteran fell while climbing a mountain in a training exercise 
and sprained his left ankle.  He testified that his left 
ankle was placed in a cast for approximately a month as a 
result; however, his records do not reflect a diagnosed 
disorder.  The veteran's exit medical examination report 
reflected normal lower extremities and did not note any 
problems with his ankles.   

The first post-service record showing ankle problems is a 
November 2001 VA treatment record when he reported left and 
right ankle pain, however there was no diagnosis of any ankle 
disorder.  VA medical records show that the veteran was 
treated in April 2002 for left ankle pain, and was diagnosed 
with tendinosis and given medication.  A June 2002 VA left 
foot x-ray reflects a normal bony mineralization and evidence 
of a plantar calcaneal spur, and no evidence of osseous, 
articular or soft tissue abnormality.  It appears he was 
wearing a left ankle brace at this time.  

A March 2003 VA foot examiner reported that the veteran had 
severe pain around his ankle joints, but that in the prior 
year there had been no visits to the emergency room due to 
severe ankle pain.  The examiner reported soft tissue 
swelling and calcaneal spur of the veteran's left ankle based 
on his September 2002 VA x-rays, and a negative result for 
any musculoskeletal problems of his right ankle based on his 
examination.  A March 2003 VA joints examiner opined that the 
bilateral ankle conditions treated in service were acute and 
transitory and resolved with military treatment given at that 
time, and that any diagnosis or disorders reflected in 
medical civilian or VA records regarding his ankles were 
several years after service and were not etiologically 
related to his military service.  

The veteran claims to have recurring pain in his right ankle 
because he has had to compensate for his injured left ankle.  
Pain alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  In terms of the veteran's 
own statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the service-
connection claim for left and right ankle disorders is 
denied.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for calcaneal spur, claimed as a left 
ankle condition, is denied.

Service condition for a right ankle condition is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


